Citation Nr: 0700824	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-11 544	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
back disorder.

2. Entitlement to service connection for a right hip 
disorder.

3. Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

In response to the veteran's request for a hearing before a 
Board member, the veteran was informed by letter dated in 
October 2003 that a hearing was scheduled at the RO in North 
Little Rock, Arkansas for November 29, 2006.  However, the 
veteran did not attend the hearing.

The issues of entitlement to service connection for a back 
disorder and disorders of the right and left hips are 
addressed in the REMAND portion of this decision and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1. In a February 1998 rating decision, the RO denied service 
connection for a back disorder.  An appeal of the denial was 
not initiated.

2. The evidence received since the RO's February 1998 denial 
of service connection for a back disorder bears directly and 
substantially upon the claim and raises a reasonable 
possibility of substantiating the claim such that it must be 
considered on the  merits in order to fairly decide the 
issue.


CONCLUSIONS OF LAW

1. The RO's February 1998 decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(1998); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

2. The evidence received since the RO's February 1998 
determination is new and material, and the claim for service 
connection for a back disorder is reopened. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board 
from adjudicating the issue of whether new and material 
evidence has been received sufficient to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder.  This is so because the Board is taking 
action favorable to the veteran, and a decision at this point 
poses no risk of undue prejudice to him.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

A February 1998 rating action denied service connection for a 
back disorder as well as other claims not at issue in this 
appeal.  In that decision, it was determined that the veteran 
had not submitted evidence showing that he had a current back 
disorder.  The rating decision and a letter informing the 
veteran of his right to appeal were sent to the veteran in 
February 1998.  The veteran did not file a notice of 
disagreement within a year of the February 1998 decision and 
it became final.  38 U.S.C.A. § 7105(c) (1998); 38 C.F.R. 
§ 20.302(a) (1998).  In April 2002, the veteran again 
submitted a claim for service connection for his back 
disorder (as well as claims for service connection for 
disorders of the right and left hips.  In support of his 
April 2002 claims, the veteran submitted private medical 
reports dated from April 1985 to February 1999 and VA medical 
reports dated from July 2002 to November 2003.  The RO 
reopened the issue, but disallowed the claim by rating action 
dated February 2003 for the reason that the evidence did not 
support service connection.

The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated "unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board acknowledges that the 
regulation regarding new and material evidence was amended in 
2001.  See 38 C.F.R. § 3.156(a) (2006).  This amendment to 
38 C.F.R. § 3.156(a) applies only to petitions to reopen 
finally decided claims received on or after August 29, 2001.  
Because the veteran's request to reopen his claim for service 
connection for a back disorder was filed on April 30, 2002, 
the amended regulation applies in this case.

Under amended Section 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156(a).  The evidence that is considered to determine 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis, i.e. more than a year 
following a decision of the RO.  38 U.S.C.A. § 5108; 38 
C.F.R. § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA outpatient clinic reports dated in 2002 and 2003, 
including a May 2002 magnetic resonance imaging report, 
reflect degenerative changes in the lumbar spine.  A February 
2003 VA treatment record reflects that the veteran currently 
has chronic low back pain, and that he has endured back pain 
since 1967 when he suffered a twisting injury while lifting a 
bomb onto a flatbed trailer, and then fell with the bomb 
striking his back.  As the veteran's claim was previously 
denied because there was no evidence of record of a current 
back disorder, and the newly submitted medical records 
reflect that he has a current back disorder, the new evidence 
is material.

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
back disorder in February 1998, in particular the February 
2003 VA treatment record, is new and material as contemplated 
by the pertinent law and regulations.  As such, this 
additional evidence serves as a basis to reopen the veteran's 
claim for service connection for a back disorder.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder, the appeal is granted to this extent 
only.


REMAND

The veteran contends that his low back disorder is related to 
an injury he sustained in service when a bomb he was handling 
fell on his back.  He also contends that his back disorder 
caused his right and left hip disorders.

Pertinent evidence of record includes private and VA medical 
reports, discussed above, reflecting that the veteran has a 
current back disorder.  Right and left hip disabilities, 
including bilateral hip replacement surgeries, are reflected 
in private medical records dated April 1985 and VA medical 
records dated in July 2002 and February 2003.  However, none 
of the medical reports of record indicate the etiology of 
these disorders or demonstrate a nexus between the back and 
hip disorders and military service.  

Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002).  A remand is necessary, therefore, to accord the 
veteran an opportunity to undergo a VA examination to 
determine whether his diagnosed back disorder is the result 
of an in-service back injury, and whether one or both 
diagnosed hip disorders were  proximately caused by a back 
disorder.

In his December 2003 notice of disagreement, the veteran 
suggested that his doctor would submit a letter that would 
prove that the veteran's right and left hip disabilities are 
the result of his back disorder.  No such letter appears to 
be of record.  Therefore, on remand, the RO should contact 
the veteran and request that he identify any additional 
medical evidence relevant to his claims and submit the 
evidence to the RO for review.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA medical providers who have 
examined or treated him for his back 
and hip disorders, including the doctor 
the veteran referred to in his December 
2003 notice of disagreement, and VA 
should request copies of VA and non-VA 
medical records not presently of 
record. All medical records received 
should be associated with the claims 
file.

2.  Then, schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's back and hip 
disorders.  All appropriate tests and 
studies should be performed.  The 
veteran's claim file, including service 
medical records, clinical records, and 
this REMAND, should be reviewed by the 
physician in its entirety prior to 
examination.  The physician should clearly 
indicate in his or her report that the 
veteran's claim file has been reviewed.  
The physician should obtain from the 
veteran a complete history of the 
veteran's back and hip disorders.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that (1) any back disorder is related to 
service, and (2) any hip disability is 
secondary to a back disorder.  If there 
was an increase in severity in pre-
existing back disability during service, 
the physician should specify what 
measurable increase in severity took place 
and whether or not it was due to the 
natural progress of the disorder.  A 
complete rationale for any opinion should 
be included.  The examiner should 
reconcile any conclusions with the service 
medical records, private medical reports 
and VA medical records.

3. Thereafter, the RO should re-
adjudicate the veteran's claims.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board, if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


